              Case 2:20-cr-00032-WBS Document 55 Filed 12/17/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-32-WBS
11
                                   Plaintiff,            FINDINGS AND ORDER RE: EXCLUSION OF
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT
                            v.
13
     FAYTH SHAMARIAH JONES, DONALD
14   CONFERLETE CARNEY, AND JONTE
     DEON SCOTT,
15
                                  Defendants.
16

17

18
                                                FINDINGS AND ORDER
19
            This proposed findings and order memorializes the findings and order the Court made during the
20
     Status Conference on December 14, 2020. On that date, all three co-defendants appeared before the
21
     Court with their counsel. The defendant Ms. Jones made her first appearance before the District Court,
22
     having been arraigned before the U.S. Magistrate on November 24, 2020.
23
            The Government represented that it has provided discovery to Ms. Jones consisting of numerous
24
     pictures, videos, audio recordings, and reports. The Government indicated that it is attempting to secure
25
     a stipulation from all three defendants regarding an order to protect the privacy of personal contact
26
     information on the data collected from two cell phones in the possession of the Government. Once that
27
     stipulation is entered into, the Government will also be providing that information, which numbers in the
28
     tens of thousands of pages. The Government further indicated it is continuing to try to be responsive to

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          1
30    ACT
              Case 2:20-cr-00032-WBS Document 55 Filed 12/17/20 Page 2 of 3


 1 the discovery requests of defense counsel for Mr. Scott and Mr. Carney.

 2          As Ms. Jones had only been arraigned on November 24, 2020, her counsel indicated he would

 3 not be prepared to proceed with the then-set jury trial on January 19, 2021. Furthermore, he indicated he

 4 required further time to review the aforementioned discovery that had been provided and would be

 5 provided by the United States in the coming weeks. Counsel for Ms. Jones and the Government agreed

 6 that the January 19, 2021 jury trial date should be converted into a status conference to allow for counsel

 7 to review discovery and prepare for trial.

 8           The Government moved to exclude time as to Ms. Jones under the Speedy Trial Act between

 9 December 14, 2020 and January 19, 2021 to allow for his effective preparation of counsel, taking into
10 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A). Defense counsel for Ms. Jones

11 agreed with the Government that there was a sufficient basis to exclude time between these dates to

12 allow for his effective preparation. The Government further moved to exclude time under the Speedy

13 Trial Act as to Mr. Scott and Mr. Carney, citing 18 U.S.C. § 3161(h)(6), which states that time shall be

14 excluded for “[a] reasonable period of delay when the defendant is joined for trial with a codefendant as

15 to whom the time for trial has not run and no motion for severance has been granted.”

16          Defense counsel for Mr. Scott indicated that his client did not wish to vacate the then-set jury

17 trial of January 19, 2021, and was not willing to stipulate that there was good cause for a time exclusion

18 under the Speedy Trial Act.

19          The Court vacated the January 19, 2021 trial date. ECF No. 38. The Court set the case January

20 19, 2021 for a status conference. Id.
21          Having heard and considered the motion and evidence, the Court hereby finds that the reasons

22 laid out in the government’s oral motion demonstrate sufficient facts that provide good cause for a

23 finding of excludable time as to all three defendants pursuant to the Speedy Trial Act, 18 U.S.C. §

24 3161(h).

25          Specifically, the Court finds that the government’s oral motion to exclude time as to Ms. Jones,

26 together with her counsel’s need to review discovery and prepare for trial, demonstrate good cause to
27 exclude time as to Ms. Jones pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

28          The Court further finds that the government’s oral motion to exclude time as to Mr. Scott and

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         2
30    ACT
              Case 2:20-cr-00032-WBS Document 55 Filed 12/17/20 Page 3 of 3


 1 Mr. Carney together with the Court’s finding of excludable time as to Ms. Jones demonstrate that there

 2 is good cause to exclude time as to Mr. Scott and Mr. Carney pursuant to 18 U.S.C. § 3161(h)(6), as

 3 they are all properly charged in the same indictment and no request for severance has been made.

 4          Finally, the Court finds that: (i) the ends of justice served by the continuance outweigh the best

 5 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

 6 result in a miscarriage of justice.

 7          Time is hereby excluded under the Speedy Trial Act between December 14, 2020 and January

 8 19, 2021, inclusive.

 9          Dated: December 16, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         3
30    ACT
